DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	Applicant’s election without traverse of Invention I, claims 1-10, in the reply filed on 3/10/2022 is acknowledged.  Claims 11-17 are withdrawn.  Claims 1-10 are now pending.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “degree of polymerization of the epoxy-modified polyurethane resin”.  It is unclear if this degree of polymerization is referring to “epoxy-modified polyurethane” or “polyurethane” since epoxy modification is after the polymerization of polyurethane.

6.    Claims 2-10 are ultimately dependent upon independent claim 1, and they are indefinite for the same reasons.
Allowable Subject Matter

7.	Claims 1-10 will be allowed when the above rejection is overcome.
8.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Zhu et al. (CN 1246503).
	Zhu et al. disclose a coating comprising at least one of an epoxy polyamide resin, an epoxy polyester resin, a ring-opening epoxy polyurethane resin, an elastic polyurethane resin, and a phenol resin, and the weight is 10-40%, and at least one of inorganic high-hard material alumina, silicon carbide, chromium oxide, cast stone powder, zirconia, and copper dioxide contained in an amount of 45-80% by weight, and contains graphite powder or graphite fiber or a mixture of the two, containing 3-15% by weight, containing at least one of the co-solvent dibutyl phthalate, dioctyl phthalate, methyl ethyl ketone, ethylene diamine, hexamethylene diamine, ethanolamines being present in an amount of from 5 to 10% by weight (claim 1).
	Thus, Zhu et al. do not teach or fairly suggest the claimed floor coating, wherein the floor coating is prepared from 55-70% by weight of an epoxy-modified polyurethane resin, 5-10% by weight of Al2O3, 10-25% by weight of SiC, 0.4-1% by weight of a leveling agent, 03-1% by weight of a dispersant, 5-10% by weight of a solvent and 0.2-0.8% by weight of a curing agent; wherein a degree of polymerization of the epoxy-modified polyurethane resin is 80-100.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762